United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1514
                                   ___________

Gerald Thornton,                      *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Missouri.
Michael J. Astrue, Commissioner,      *
Social Security Administration,       * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: July 7, 2009
                                Filed: July 22, 2009
                                 ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       Gerald Thornton appeals from the district court’s1 order affirming the final
decision of the Commissioner of Social Security, which denied his application for
disability insurance benefits and supplemental security income. In his September
2003 application, Thornton alleged he has been disabled since September 1995. After


      1
        The Honorable Catherine D. Perry, Chief Judge, United States District Court
for the Eastern District of Missouri, adopting the report and recommendations of the
Honorable Thomas C. Mummert, III, United States Magistrate Judge for the Eastern
District of Missouri.
a hearing, an administrative law judge (ALJ) determined that Thornton’s hypertension
was a severe impairment but did not equal a listed impairment, either singly or in
combination with his other alleged impairments; his allegations of disabling
limitations were not entirely credible; he had the residual functional capacity (RFC)
to perform a full range of light work; he could perform his past relevant work as a
photo deliverer; and the Medical-Vocational Guidelines (Grids) directed a finding of
“not disabled.” We reject Thornton’s arguments for reversal as follows.

       The ALJ correctly found that Thornton did not qualify for disability insurance
benefits, as his insured status expired on December 31, 2000, and there was no
evidence of a severe impairment at that time. Thornton underwent a hernia operation
in March 1996, but following the surgery it was noted he was doing well, and he was
advised he could return to work and resume normal activities. A notation of “HTN96”
on a 2002 medical record is insufficient to support a finding that Thornton had
disabling hypertension before 2001. See 20 C.F.R. § 404.1521(a) (impairment is not
severe if it does not significantly limit ability to do basic work activities); Kirby v.
Astrue, 500 F.3d 705, 707-08 (8th Cir. 2007) (impairment that would have no more
than minimal effect on claimant’s ability to work is not severe).

       In ruling on the application for supplemental security income, the ALJ was not
required to mention each medical report. See Wheeler v. Apfel, 224 F.3d 891, 895 n.3
(8th Cir. 2000) (ALJ not required to summarize all medical records). Medical records
from Dr. William Rice and Dr. Gregory Rakestraw did not contain a diagnosis for a
medically determinable leg impairment, or any objective findings to support disability.
Moreover, the ALJ correctly found that a physical therapist--who did a one-time
evaluation of Thornton and found he could not work a full 8-hour day--was not an
acceptable medical source who could establish a medically determinable impairment.
See 20 C.F.R. § 416.913 (evidence is needed from acceptable medical source to
establish medically determinable impairment; other medical sources, such as physical
therapist, may be used to show severity of impairment); Lacroix v. Barnhart, 465 F.3d

                                          -2-
881, 887 (8th Cir. 2006) (regulations provide that medical source who is not
“acceptable medical source” may be given more weight if he or she has seen
individual more often than treating source and has provided better supporting
evidence for opinion). Further, a May 16 letter from Dr. Yubao Wang submitted to
the Appeals Council--in which he generally stated that he agreed with the physical
therapy evaluation--did not undermine the ALJ’s finding that Thornton could perform
light work, given Dr. Bruce Donnelly’s consulting opinion that he could perform
medium work. See Kitts v. Apfel, 204 F.3d 785, 786 (8th Cir. 2000) (per curiam)
(when Appeals Council considers new evidence, this court considers whether ALJ’s
decision is supported by substantial evidence in record as a whole, including new
evidence); Ellis v. Barnhart, 392 F.3d 988, 994-95 (8th Cir. 2005) (medical-source
opinion that applicant is disabled involves issue reserved to Commissioner and is not
type of opinion to which controlling weight should be given; although medical-source
opinions are considered in assessing RFC, final RFC determination is for
Commissioner; treating physician’s opinion is entitled to controlling weight if it is
well supported by medically acceptable diagnostic testing and not inconsistent with
other substantial evidence in record); Piepgras v. Chater, 76 F.3d 233, 236 (8th Cir.
1996) (treating physician’s conclusory opinion is not entitled to deference).

       We hold that the ALJ’s credibility finding is supported by consideration of
Thornton’s medical records and his ability to work following past denials of benefits,
see Lowe v. Apfel, 226 F.3d 969, 972 (8th Cir. 2000) (if adequately explained and
supported, credibility findings are for ALJ to make), and that the ALJ properly relied
on the Grids in finding Thornton was not disabled, see 20 C.F.R. § 404.1567(b) (light
work requirements); 20 C.F.R., Pt. 404, Subpt. P, App. 2, Table 2, Rule 202.13;
McGeorge v. Barnhart, 321 F.3d 766, 768-69 (8th Cir. 2003) (ALJ may use Grids if
record supports ALJ’s finding that nonexertional impairment does not diminish
claimant’s RFC to perform full range of activities).

      Accordingly, we affirm.
                       ___________________________


                                         -3-